ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_04_FR.txt. 216

OPINION INDIVIDUELLE DE M. MORELLI

Je me rallie à la réponse affirmative donnée par la Cour à la
question qui lui a été soumise par l’Assemblée générale des Nations
Unies. Et je partage aussi la façon dont la Cour a tranché la plupart
des points particuliers qu'elle a estimé nécessaire de considérer
et qui concernent la conformité avec la Charte des résolutions
relatives à la Force d'urgence et aux opérations au Congo. Je pense
toutefois que la Cour n’avait pas besoin d'aborder ces points
particuliers, parce que la solution affirmative de la question, telle
qu'elle a été formulée par l’Assemblée générale, est indépendante,
à mon avis, de la conformité desdites résolutions avec la Charte.

1. Je voudrais indiquer, tout d’abord, les critères d’après lesquels,
à mon avis, il faut déterminer la tâche que la Cour doit accomplir.

La question dont la Cour est saisie a un objet bien délimité,
consistant à voir si les dépenses autorisées par certaines résolutions
de l’Assemblée générale, relatives aux opérations entreprises en
exécution de certaines autres résolutions de la même Assemblée
générale et du Conseil de Sécurité, constituent des «dépenses de
l'Organisation » au sens du paragraphe 2 de l’article 17 de la Charte
des Nations Unies.

Telle étant la question soumise à la Cour, c’est dans les limites
de cette question que la Cour doit s’en tenir; et c’est uniquement à
cette question que la Cour doit répondre dans le dispositif de son
avis. C’est, en effet, à l'organe habilité à demander un avis à la
Cour qu’il appartient de formuler, en toute liberté, la question à
soumettre à la Cour; ledit organe est, par conséquent, libre de
donner à la question l'ampleur qu'il estime la plus convenable.

Selon l'amendement proposé par la délégation française à l’As-
semblée générale, la question aurait dû avoir une plus grande
ampleur. La question aurait dû être libellée comme suit:

«Les dépenses autorisées, etc., ont-elles été décidées conformé-
ment aux dispositions de la Charte, et dans l’affirmative consti-
tuent-elles des «dépences de l'Organisation» au sens du para-
graphe 2 de l’article 17 de la Charte des Nations Unies?»

Si un tel amendement avait été accepté, la Cour aurait été
obligée, par. les termes mêmes de la requête pour avis consultatif,
d'examiner, en premier lieu, le problème de la conformité de cer-

69
217 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

taines résolutions avec la Charte; problème que la Cour aurait
dû trancher dans le dispositif de son avis. L’amendement français
ayant été rejeté, il s’ensuit que la question de la conformité des
résolutions, dont il s’agit, avec la Charte doit être considérée ne
pas former l’objet de la requête pour avis consultatif. Cela signifie
que la Cour n’est pas obligée, par les termes mêmes de la demande
d'avis, d'examiner ladite question et qu’elle ne pourrait, en aucun
cas, la trancher dans le dispositif de l'avis.

2. Mais la question formant l’objet de la demande d'avis est une
chose; autre chose sont les différentes questions que la Cour doit
nécessairement examiner et trancher dans les motifs de l’avis pour
pouvoir aboutir à la solution de la question qui lui est soumise.

Or c’est exclusivement à la Cour qu'il appartient de déterminer,
dans le cours de son raisonnement, quelles sont les questions dont la
solution est nécessaire pour résoudre la question qui lui est soumise.
Si, comme on l'a dit, l’organe qui demande l'avis est tout à fait
libre pour ce qui concerne la formulation de la question à soumettre
à la Cour, il ne peut, une fois déterminée une telle question, poser à
la Cour aucune limite pour ce qui concerne le procédé logique à
suivre pour la résoudre. Par conséquent, ledit organe ne peut
exclure la possibilité, pour la Cour, de trancher une question dont
la solution pourrait être estimée par la même Cour nécessaire pour
remplir la tâche qui lui est confiée. L’organe qui demande l'avis
ne peut non plus obliger la Cour à présupposer une solution donnée
d’une question préalable. Toute limitation de cette sorte serait inad-
missible parce qu’elle empécherait la Cour de remplir sa tâche d’une
façon logiquement correcte.

Mais, pour ce qui concerne le cas d’espèce, ni dans le texte de la
demande d’avis ni dans les débats qui ont précédé l’adoption d’une
telle demande par l’Assemblée générale on ne trouve aucun élément
qui révèle la volonté de celle-ci de limiter, de quelque façon que
ce soit, la liberté, pour la Cour, de choisir le chemin à suivre pour
la solution de la question qui lyi est soumise. Une limitation de
cette sorte, qui serait tout à fait inadmissible, ne pourrait être
déduite du rejet de l'amendement français. En rejetant un tel
amendement, l’Assemblée n’a fait que délimiter, d’une façon tout
à fait légitime, la question formant l’objet de la requête qu'elle
adressait à la Cour.

La Cour est partant libre, même d’après la requête pour avis
consultatif, d'examiner ou de ne pas examiner le problème de la
conformité des résolutions avec la Charte (ou bien l’autre problème,
ne coïncidant pas nécessairement avec celui-ci, de la validité des
résolutions). Mais une telle liberté ne peut être entendue que comme
liberté subordonnée, non seulement aux règles du droit et de la
logique par lesquelles la Cour est liée, mais aussi au but que la

70
218 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

Cour doit poursuivre et qui consiste dans la solution à donner à
la question qui lui est soumise. Or cette question, dans le cas
d'espèce, concerne uniquement la qualification juridique de cer-
taines dépenses. Par conséquent, la Cour serait obligée d'examiner
soit le problème de la conformité des résolutions avec la Charte soit
le problème de la validité des résolutions, au cas où elle reconnaitrait
que la solution de l’un ou de l’autre de ces problèmes est nécessaire
pour trancher la question de la qualification des dépenses. Au cas,
au contraire, où une telle nécessité ne serait pas reconnue par la
Cour, celle-ci devrait s'abstenir d'examiner les problèmes que l’on
vient de mentionner.

Il

3. En vue de examen de la question soumise à la Cour, il est
convenable de distinguer, d’un point de vue très général, entre
trois catégories différentes de résolutions qui peuvent être adoptées
par les organes des Nations Unies.

a) En premier lieu, du point de vue logique et chronologique, il
y a (ou il peut y avoir) les résolutions par lesquelles une certaine
activité est décidée ou recommandée. Telles les résolutions de l’As-
semblée générale et du Conseil de Sécurité concernant la Force
d'urgence et les opérations au Congo.

b) Il y a, en deuxième lieu, les résolutions par lesquelles l’Assem-
blée générale, approuvant le budget aux termes de l’article 17,
paragraphe ref, autorise ces dépenses. Ces résolutions peuvent se
trouver en rapport avec des résolutions de la première catégorie.
C’est justement le cas de la Force d’urgence et des opérations au
Congo. Mais il se peut aussi qu’une résolution de l’Assemblée autori-
sant des dépenses soit indépendante de toute résolution précédente.
C'est ce qui arrive lorsqu'il s’agit d'activités des Nations Unies
prévues directement par la Charte.

c} Il y a, en troisième lieu, les résolutions par lesquelles, aux
termes de l’article 17, paragraphe 2, l'Assemblée générale fixe la
répartition des dépenses entre les Membres.

Cette distinction, ayant un caractère purement schématique,
n'exclut pas qu'une résolution, appartenant à l’une des catégories
indiquées, ne puisse résulter implicitement d’une autre résolution
“appartenant à une catégorie différente. Il se peut, en particulier,
qu’une ‘résolution autorisant une certaine dépense doive être
considérée implicite dans la résolution par laquelle l’Assemblée
générale fixe la répartition de la même dépense aux termes du
paragraphe 2 de l’article 17. En ce cas, il faut considérer la première
des deux résolutions indiquées comme une résolution adoptée par
l'Assemblée sur la base du paragraphe rer et non pas du paragraphe 2
de l'article 17.

71
219 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

4. La question soumise à la Cour consiste à voir si les dépenses
autorisées par certaines résolutions de l’Assemblée générale consti-
tuent des «dépenses de l'Organisation ». Référence est faite au
paragraphe 2 de l’article 17 de la Charte. Cette référence précise
l’objet de la question soumise à la Cour. La même référence signifie
qu'une réponse affirmative à la question implique les conséquences
suivantes: I) que les dépenses dont il s’agit doivent être suppor-
tées par les Membres; 2) que l’Assemblée générale a le pouvoir de
répartir ces dépenses entre les Membres.

I] résulte que l’Assemblée générale a adopté des résolutions par
lesquelles les dépenses dont il s’agit ont été réparties entre les
Membres. Toutefois la Cour n’a à se prononcer ni quant à la validité
ni quant aux effets de telles résolutions, parce que la question dont
elle est saisie concerne un moment logiquement antérieur à la
répartition; elle concerne uniquement la qualification des dépenses
comme dépenses de l'Organisation, au sens du paragraphe 2 de
l’article 17.

Tel étant le problème soumis à la Cour, on ne peut penser de le
résoudre en disant que c’est à l’Assemblée qu’il appartient de décider
si une dépense est ou non une dépense de l'Organisation au sens de
l’article 17, paragraphe 2, et que, dans le cas d’espèce, l’Assemblée,
expressément ou implicitement, a qualifié de cette façon les dépenses
relatives à la Force d’urgence et aux opérations au Congo. En effet,
même au cas où l’on serait d’avis que la qualification donnée par
l’Assemblée à une dépense comme dépense de l'Organisation, au
sens du paragraphe 2 de l’article 17, est en tout cas définitive et
obligatoire pour les Membres et que, par conséquent, les Membres
n'ont aucune possibilité de contester la validité d’une telle qualifi-
cation en alléguant la non-conformité de celle-ci avec les règles de
la Charte, une telle opinion n’empécherait pas la Cour de vérifier si
la qualification donnée par l’Assemblée, expressément ou implicite-
ment, aux dépenses relatives à la Force d’urgence et aux opérations
au Congo est ou non exacte. Cela pour la raison très simple que c’est
justement une telle vérification qui constitue l’objet de la demande
d'avis consultatif que l’Assemblée elle-même a adressée à la Cour.

5. Je suis d’avis que le problème consistant à voir quelles dépen-
ses constituent, au sens du paragraphe 2 de l’article 17, des « dépen-
ses de l'Organisation » ne peut être résolu qu’en mettant en rapport
ledit paragraphe avec le paragraphe 1er du même article 17. Le lien
existant entre les deux premiers paragraphes de l’article 17 démon-
tre, à mon avis, que les « dépenses de l'Organisation », dont parle
le paragraphe 2, ne peuvent être que les dépenses que T'Assemblée
générale a autorisées en approuvant le budget aux termes du
paragraphe 1®.

L'expression «budget » employée au paragraphe I*r, n'étant
accompagnée d’aucune limitation (comme celle qui se trouve au

72
220 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

paragraphe 3, qui, à propos des institutions spécialisées, parle de
« budgets administratifs »}, doit être entendue de la façon la plus
large. Elle indique tous les budgets de l'Organisation: non seule-
ment les budgets ordinaires ou administratifs, mais aussi les budgets
extraordinaires. C’est que le paragraphe rer de l’article 17 confère
à l’Assemblée une compétence générale et exclusive en matière
budgétaire.

Il s'ensuit que les « dépenses de l'Organisation », dont parle le
paragraphe 2, sont toutes les dépenses que l’Assemblée générale a
autorisées de quelque façon que ce soit, en approuvant le budget
aux termes du paragraphe 17. Et je n’ai pas besoin de répéter que
l'autorisation d’une dépense peut résulter implicitement de la
résolution par laquelle l’Assemblée générale fixe la répartition de
la même dépense entre les Membres.

6. Il est cependant bien sûr que, d’après le même paragraphe rer
de l'article 17, l’Assemblée générale, en approuvant le budget, ne
peut agir d’une manière arbitraire. Elle ne peut qu’autoriser cer-
taines dépenses: c’est-à-dire les dépenses qui intéressent d’une
certaine façon l'Organisation. On voit par là qu'il y a une notion
de dépenses de l'Organisation qu’il faut considérer sous-jacente au
paragraphe rer.

Il faut toutefois faire remarquer que les deux notions de dépenses
de l'Organisation, celle qui est implicite au paragraphe 1er et celle
qui est expressément employée au paragraphe 2, sont différentes. La
première indique les dépenses qui peuvent être autorisées par l’As-
semblée; la deuxième indique les dépenses qui sont à la charge des
Membres selon la répartition fixée par l’Assemblée. Non seulement
les deux notions ont des buts différents, mais elles se réfèrent à des
objets qui ne coincident pas, malgré le rapport existant entre les
deux premiers paragraphes de l’article 17. La notion de « dépenses
de l'Organisation », expressément employée au paragraphe 2 pour
indiquer les dépenses qui sont à la charge des Membres selon la
répartition fixée par l’Assemblée générale, se réfère, non pas aux
dépenses que l’Assemblée peut autoriser, mais plutôt aux dépenses
qui, en fait, ont été autorisées par l’Assemblée.

Or le problème soumis à la Cour consiste uniquement à voir si des
dépenses données constituent ou non des « dépenses de l’Organisa-
tion » au sens du paragraphe 2 de l’article 17. Le problème ne con-
cerne pas (ou, tout au moins, il ne concerne pas directement) l’autre
notion de dépenses de l'Organisation à laquelle le paragraphe xe
du mêmé article 17 se réfère implicitement, c’est-à-dire les dépenses
qui peuvent être autorisées par l’Assemblée générale.

J'ai dit que les «dépenses de l'Organisation », dont parle le
paragraphe 2 de l’article 17, sont les dépenses que l’Assemblée
générale a autorisées en approuvant le budget aux termes du para-
graphe re? du même article. Mais de cette façon le problème dont
la Cour est saisie est loin d’être résolu. C’est que, lorsqu’on parle

73
221 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

d'approbation du budget (et, par conséquent, d'autorisation de
dépenses), on ne peut indiquer par là qu’une approbation valable.
Ii s'ensuit que la qualification d’une dépense comme dépense de
l'Organisation, au sens de l’article 17, paragraphe 2, présuppose
nécessairement la validité de la résolution de l’Assemblée générale
par laquelle la même dépense a été autorisée.

Mais on pourrait se demander: faut-il s’arréter au problème de la
validité de l’autorisation de la dépense ou bien faut-il remonter plus
en arrière et examiner aussi la validité des actes éventuels de
l'Organisation qui ont décidé ou recommandé l’activité à laquelle
la dépense autorisée se réfère? En d’autres termes, pour ce qui est
du cas d’espèce, on pourrait se demander s’il faut examiner aussi la
validité des résolutions de l’Assemblée générale et du Conseil de
Sécurité par lesquelles la Force d'urgence a été créée et les opéra-
tions au Congo ont été décidées. En outre, étant donné que la Force
d'urgence a été créée par une résolution adoptée par l’Assemblée
générale en application de la résolution du 3 novembre 1950 (Union
pour le maintien de la paix), on pourrait se demander si même la
validité de cette dernière résolution doit être vérifiée.

Comme on le voit, un problème assez délicat se pose: c’est le
problème de la validité des actes de l'Organisation des Nations
Unies. Je suis d’avis qu'un tel problème ne pourrait être évité, tout
au moins pour ce qui concerne les résolutions par lesquelles l’As-
semblée générale a autorisé les dépenses dont il s’agit. On verra
par la suite si et de quelle façon il faudra considérer aussi la validité
des résolutions antérieures.

7. Les règles par lesquelles, dans un ordre juridique quelconque,
le problème de la validité des actes juridiques est envisagé, se
trouvent en face de deux exigences différentes. Il y a, d’un côté,
l’exigence de la légalité, c'est-à-dire de la conformité de l’acte avec
la règle de droit. Une considération exclusive d’une telle exigence
aboutirait à la conséquence de nier toute valeur à un acte qui ne
serait pas en conformité avec la règle de droit. Mais il y a, d’autre
part, l'exigence de la certitude; exigence qui serait sacrifiée d’une
façon très grave si l’on admettait la possibilité de contester de tout
temps la validité d’un acte juridique, en alléguant la non-conformité
du même acte avec la règle de droit.

Une conciliation heureuse entre les deux exigences opposées que
je viens d'indiquer a été réalisée dans les ordres juridiques étatiques:
en particulier, pour ce qui concerne les actes des autorités publiques
et, encore plus particulièrement, pour ce qui concerne les actes
administratifs.

Il faut, tout d’abord, remarquer que, dans le droit étatique, il y a
toute une série de cas où la non-conformité de l’acte avec la règle de
droit ne constitue qu'une simple irrégularité n’ayant aucune consé-
quence sur la validité de l’acte. Mais il y a des cas plus graves où
ladite non-conformité entraîne, au contraire, l’invalidité de l’acte.
Une telle invalidité peut bien consister dans la nullité absolue : nul-

74
222 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

lité opérant de plein droit, de sorte que l'acte qui en est frappé ne
produit pas d'effets juridiques. Toutefois, dans le droit étatique, les
cas de nullité absolue ont un caractère tout à fait exceptionnel.
En général, l’invalidité des actes du droit étatique, en particulier
des actes administratifs, consiste, non pas dans la nullité (nullité
absolue), mais plutôt dans l’annulabilité de l'acte. L'acte annulable
est un acte qui, malgré les vices dont il est entaché, produit tous
ses effets aussi longtemps qu'il n’est pas annulé par l'organe compé-
tent. Ce n’est qu’en conséquence de l’annulation que l’acte perd,
d’une façon rétroactive, son efficacité. Cette configuration, dans le
droit interne, de l’invalidité de l’acte administratif comme annula-
bilité est étroitement liée avec le système des moyens ouverts par
le même droit interne contre l'illégitimité des actes administratifs;
moyens qui doivent être utilisés dans des formes données et dans
un délai déterminé. |

Il s'ensuit qu’un acte administratif, bien qu’entaché d’un vice de
telle nature à en entraîner l’invalidité, peut, malgré cela, produire
tous les effets qui sont propres d’un acte entièrement valable: non
seulement des effets provisoires, mais bien aussi des effets perma-
nents. Cela arrive, en premier lieu, toutes les fois que les moyens
admis ne sont pas utilisés dans les formes et les délais prescrits.
La même chose arrive, en deuxième lieu, lorsque l’organe compé-
tent pour le contrôle, bien que régulièrement saisi, ne reconnaît pas
le vice dont l’acte est objectivement entaché. C’est justement en
prescrivant, d’un côté, des formes et des délais, dans lesquels doivent
être utilisés les moyens admis contre les actes illégitimes, et en
donnant, d’un autre côté, un caractère définitif au contrôle exercé
par l’autorité compétente que le droit interne assure, d’une manière
satisfaisante, la réalisation de l'exigence de la certitude par rapport
aux situations juridiques découlant des actes administratifs.

8. Pour ce qui concerne les actes des organisations internationales,
en particulier les actes de l'Organisation des Nations Unies, il n'y a
rien qui puisse être comparé avec les remèdes admis par le droit
interne par rapport aux actes administratifs. La conséquence en
est que la notion d’annulabilité n’a aucune possibilité d’être appli-
quée aux actes de l'Organisation des Nations Unies. Si un acte émis
par un organe des Nations Unies doit être considéré comme un acte
invalide, une telle invalidité ne pourrait consister que dans la
nuilité absolue de l'acte. En d’autres termes, par rapport aux actes
de l'Organisation il n’y a que deux alternatives possibles: ou bien
il s’agit d’un acte tout à fait valable, ou bien il s’agit d’un acte
absolument nul, parce que justement la nullité absolue constitue la
seule forme dans laquelle l’invalidité d’un acte de l'Organisation
peut se présenter. Un acte de l'Organisation qui serait considéré
comme invalide, justement parce qu’il s'agirait d’un acte absolument
nul, serait un acte ne produisant pas d’effets juridiques. L’inefficacité
d’un tel acte pourrait être de tout temps invoquée et constatée.

75
223 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

Il faut bien reconnaître qu’il peut y avoir des cas où un acte de
l'Organisation devrait être considéré comme invalide et, partant,
comme absolument nul, avec les conséquences assez graves que je
viens d'indiquer. Le problème consiste à établir quels sont ces cas.
Comme on le voit, il s’agit là d’un problème d'interprétation des
règles qui fixent les conditions de l'acte juridique ayant le caractère
de conditions nécessaires: c’est-à-dire les conditions dont le défaut
constitue un vice essentiel, qui entraîne l’invalidité de l’acte.

Pour résoudre un tel problème d'interprétation, il ne faut jamais
perdre de vue le caractère et la portée de l’invalidité à reconnaître
éventuellement à un acte de l'Organisation, invalidité consistant,
comme on l’a vu, dans la nullité absolue et non pas dans l’annula-
bilité de l'acte. Cela empêche de donner aux conditions de validité
des actes de l'Organisation une extension pareille à celle des condi-
tions de validité des actes du droit étatique, en particulier des actes
administratifs. Si, en négligeant la différence de nature entre l'in-
validité des actes internes administratifs (annulabilité) et Vinvali-
dité des actes de l'Organisation des Nations Unies (nullité absolue),
on donnait la même extension aux conditions de validité de l’une
et de l’autre de ces deux catégories d'actes, on aboutirait à des
conséquences bien graves quant à la certitude des situations
juridiques découlant des actes de l'Organisation. L'efficacité de
ces actes serait exposée à une incertitude perpétuelle; cela juste-
ment à raison du défaut, par rapport aux actes de l'Organisation,
des moyens par lesquels les exigences de la certitude sont assurées
par rapport aux actes administratifs du droit interne.

Tout cela oblige d'interpréter d’une façon très restrictive les
règles par lesquelles les conditions de validité des actes de l'Organi-
sation sont fixées et, par conséquent, de considérer, dans une large
mesure, la non-conformité de l’acte avec la règle de droit comme une
simple irrégularité n'ayant aucune conséquence sur la validité de
l’acte. C’est seulement dans les cas d’une gravité particulière qu'un
acte de l'Organisation pourrait être considéré comme un acte in-
valide et, par conséquent, absolument nul. On pourrait faire l’exem-
ple d’une résolution qui n’aurait pas obtenu la majorité requise ou
d’une résolution entachée d’excés de pouvoir évident (telle, notam-
ment, une résolution ayant un objet tout à fait étranger aux buts
de l'Organisation).

Les choses se passent autrement dans le cas, par exemple, de
violation des règles de compétence. La violation de ces règles en-
traîne, dans le droit interne, l’invalidité de l’acte sous la forme
habituelle de l’annulabilité. Pour les raisons que j’ai indiquées, la
violation des règles de compétence par un organe des Nations Unies
ne peut entraîner l’annulabilité de l’acte; mais la même violation
ne produit pas non plus la conséquence beaucoup plus grave de la
nullité absolue de l'acte. Cela signifie que la non-conformité de
l’acte avec les règles de compétence n’a aucune influence sur la

76
224 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

validité de l'acte; ce qui revient à dire que chaque organe des
Nations Unies est juge de sa propre compétence.

9. Une application restrictive de la notion d'invalidité par
rapport aux résolutions par lesquelles l’Assemblée générale a
autorisé les dépenses dont il s’agit dans le cas d'espèce doit amener,
à mon avis, à une conclusion affirmant la pleine validité de telles
résolutions.

On a déjà dit que l’Assemblée générale ne peut agir, en cette
matière, d’une façon arbitraire. L'Assemblée est liée par les règles
de la Charte, règles qu'elle doit interpréter et appliquer d’une façon
correcte. En vertu de ces règles, la même Assemblée est tenue
d'établir et d'évaluer correctement un ensemble de circonstances de
fait. Elle doit, en outre, vérifier la validité des résolutions des diffé-
rents organes des Nations Unies concernant l’activité à laquelle se
réfère la dépense qu'il s'agit d'autoriser ou de ne pas autoriser; cela
en conformité, bien entendu, avec les critères très restrictifs que
l’on a indiqués.

Mais une chose est dire que l’Assemblée est liée par les règles
de la Charte et par la réalité des situations de fait ou de droit aux-
quelles ces règles se réfèrent. Autre chose serait dire qu'une telle
obligation, pour l’Assemblée générale, trouve sa sanction dans
Vinvalidité de la résolution de l’Assemblée qui serait en contraste
avec ladite obligation. Pour affirmer cela, il serait nécessaire de
démontrer que la règle de droit visant l'approbation du budget et,
par conséquent, l'autorisation des dépenses par l'Assemblée géné-
rale (règle qui se dégage de l’article 17, paragraphe rer, de la Charte)
subordonne la validité de la résolution de l’Assemblée tant à la
conformité de la même résolution avec les dispositions de la Charte
qu’à l'exactitude de la vérification, par l’Assemblée, des situations
de fait ou de droit ayant une importance quelconque en cette
matière. Or je suis d’avis que cela n'est pas possible.

A mon avis, il n’est pas possible de penser que la Charte laisse à
chaque État Membre la possibilité de contester de tout temps qu'une
résolution de l’Assemblée autorisant une dépense donnée n'a jamais
produit un effet juridique quelconque; cela en alléguant que la
même résolution est fondée sur une interprétation erronée de la
Charte ou bien sur une vérification incorrecte d’une certaine situa-
tion de fait ou de droit. Il faut penser, au contraire, que la Charte
confère à la résolution de l’Assemblée une valeur définitive, indé-
pendamment des motifs, plus ou moins corrects, sur lesquels la
même résolution est fondée. Cela même dans le domaine dans lequel
l’Assemblée ne jouit pas d’un véritable pouvoir discrétionnaire.

10. Une fois reconnue la validité des résolutions par lesquelles
l’Assemblée générale a autorisé les dépenses concernant la Force
d'urgence et les opérations au Congo, on voit qu’un problème de
validité ne se pose pas du tout par rapport aux résolutions qui sont

77
225 AVIS DU 20 VII 62 (OPIN. INDIV. DE M. MORELLI)

présupposées par les résolutions que je viens d’indiquer: à savoir,
par rapport aux résolutions par lesquelles l’Assemblée générale a
créé la Force d’urgence et le Conseil de Sécurité a décidé les opéra-
tions au Congo.

Si l’on voulait examiner le problème de la validité de ces dernières
résolutions d’une façon autonome et dans ses termes généraux,
c’est-à-dire par rapport à tous les effets que les mêmes résolutions
visent à produire, il faudrait le résoudre par l’affirmative; cela pour
des raisons analogues à celles que j'ai indiquées à propos de la
validité des résolutions de l’Assemblée autorisant les dépenses.
Mais le problème de la validité des résolutions, que l’on pourrait
nommer de base, ne se pose pas du tout pour la solution de la
question soumise à la Cour.

A cette fin, les résolutions de base n’entrent pas en ligne de compte
pour ce qui concerne la totalité de leurs effets. Elles ne constituent
que des circonstances dont l’Assemblée a dû tenir compte et que
la même Assemblée a dû vérifier. Or la vérification de la validité des
résolutions de base, accomplie par l’Assemblée aux fins de l’autori-
sation des dépenses relatives, est, pour ce que j'ai déjà dit, définitive.
Par conséquent, on ne peut contester la validité des résolutions de
base dans le but de contester la validité des résolutions de l’Assem-
blée autorisant les dépenses; cela même dans l'hypothèse (hypothèse
qui, à mon avis, doit être écartée) que la validité des résolutions
de base, pour ce qui concerne les autres effets de ces résolutions,
devrait être niée.

En disant que, pour autoriser une certaine dépense, l’Assemblée
générale doit, entre autres choses, vérifier la validité des résolutions
concernant l'activité à laquelle la dépense se réfère et qu’une telle
vérification est définitive, on ne veut pas dire que l’Assemblée
générale exerce un véritable contrôle sur lesdites résolutions. Cela
pour la raison que la vérification accomplie par l’Assemblée géné-
rale ne concerne pas les résolutions dont il s’agit dans l’ensemble
de leurs effets; elle concerne ces résolutions uniquement en tant que
circonstances dont la même Assemblée générale doit tenir compte
en vue de l'autorisation de la dépense. Le caractère définitif de
ladite vérification n’est qu'un aspect du caractère définitif de
l'autorisation de la dépense.

11. Je résume mon raisonnement dans les propositions suivan-
tes: |

1) Les « dépenses de l'Organisation », au sens du paragraphe 2 de
l’article 17 de la Charte, sont les dépenses qui ont été valablement
autorisées par l’Assemblée générale aux termes du paragraphe 1°
du même article:

2) Les résolutions, par lesquelles l’Assemblée générale a autorisé
les dépenses concernant la Force d'urgence et les opérations au
Congo, sont des résolutions valables, indépendamment de la validité
des résolutions de l’Assemblée générale et du Conseil de Sécurité

78
226 AVIS DU 2062 VII (OPIN. INDIV. DE M. MORELLI)
par lesquelles la Force d’urgence a été créée et les opérations au
Congo ont été décidées;

3) Par conséquent, les dépenses concernant la Force d'urgence

et les opérations au Congo constituent des « dépenses de 1]’Organi-
sation », au sens de l’article 17,-paragraphe 2, de la Charte.

(Signé) Gaetano MORELLI.

79
